Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 12/06/2019. Claims 24-46 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vacuum creating organs” of claim 24, the “the last actuation”, “non-rotating part”, and “dinghy” of claim 25, “the gate movement motor” of claim 41, and “the vacuum conduit” of claim 42 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 30 objected to because of the following informalities: claim reads “at least one elongated tubular element supporting at one end of the robotic arm” in lines 3-4. Claim should read “at least one elongated tubular element supported at one end of the robotic arm” instead.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph include: “the working head comprising means operable for moving the suction mouth away from and close to an end of the robotic arm” in claim 24, “means of movements of the robotic arm and the suction mouth” in claim 37, “crosspiece in rotary mode with respect to a vertical axis by means of a rotational support assembly” in claim 38, “crosspiece in rotary mode with respect to a vertical axis by means of a rotational support assembly” in claim 40, “respective transmission means for moving the portal” in claim 41, “first and second rotation means arranged to transmit the rotary motion” in claim 41, and “the first and second rotation means so as to move the robotic arm in correspondence with useful volumes” in claim 41.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movable members for programmable movements operable to move the robotic arm” in claim 29 and “a portal…being operable for moving the oscillation assembly along the line of industrial machinery” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28 and 41-42 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 recites the limitation “the motion of the last actuation of the robotic arm” in lines 2-3. As it is written, it is unclear from the claim language what is meant by “the last actuation” in line 2, “last actuation” does not have any special meaning in the art, and the specification does not clarify what is meant by “the last actuation.” This means that the claim lacks written description, as it is unclear what is meant by “the last actuation.” Similarly, claim 25 refers to “a dinghy” in line 3. As it is written, it is unclear from the claim language what is meant by “a dinghy” in line 3, “dinghy” does not have any special meaning in the art, and the specification does not clarify what is meant by “a dinghy.” This means that the claim lacks written description, as it is unclear what is meant by “a dinghy”. Likewise, claims 26-28, which depend from claim 25, are also rejected by virtue of their dependency.
Claim 41 recites the limitation “the gate movement motor” in line 6. As it is written, it is unclear from the claim language what is meant by “the gate movement motor” in line 6, “gate movement motor” does not have any special meaning in the art, and the specification does not clarify what is meant by “gate movement motor.” This means that the claim lacks written description, as it is unclear what is meant by “the gate movement motor.” 
Claim 42 recites the limitation “the vacuum conduit” in line 2. As it is written, it is unclear from the claim language what is meant by “the vacuum conduit” in line 2, “vacuum conduit” does not have any special meaning in the art, and the specification does not clarify what is meant by “the vacuum conduit.” This means that the claim lacks written description, as it is unclear what is meant by “the vacuum conduit.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “industrial plants of the type” in line 1. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a type of industrial plant” or anything similar that the claim could be referring. This makes the claim indefinite, as it is unclear what type of industrial plants the claim is referring. Likewise, claims 25-46, which depend from claim 24, are also indefinite by virtue of their dependency.
Claim 25 recites the limitation “the motion of the last actuation” in line 3. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a motion of a last actuation” in claim 25, or in claim 24 from which claim 25 depends. This makes the claim indefinite, as it is unclear what “motion of the last actuation” the claim is referring. Similarly, as it is written, it is unclear from the claim language what is meant by “the last actuation” in line 2, “last actuation” does not have any special meaning in the art, and the specification does not clarify what is meant by “the last actuation.” This makes the claim indefinite, as it is unclear how “the motion of the last actuation” is meant to be interpreted. Similarly, claim 25 recites the limitation “contacting a manifold” in line 3. As it is written, it is unclear whether this is referring to the manifold mentioned in line 5 of claim 24, or a different manifold. This makes the claim indefinite, as it is unclear what manifold the claim is referring. Similarly, claim 25 recites the limitation “a dinghy” in line 3. As it is written, it is unclear from the claim language what is meant by “a dinghy” in line 3, “a dinghy” does not have any special meaning in the art, and the specification does not clarify what is meant by “a dinghy.” This makes the claim indefinite, as it is unclear how “a dinghy” is meant to be interpreted. Similarly, claim 25 recites the limitation “the non-rotating part” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a non-rotating part” in claim 25 or in claim 24 from which claim 25 depends. This makes the claim indefinite, as it is unclear what “non-rotating part” the claim is referring. Likewise, claims 26-28, which depend from claim 25, are also indefinite by virtue of their dependency. 
Claim 26 recites the limitation “the corrugated type” in line 2. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a corrugated type” in claim 26, or in any claim from which claim 26 depends. 
Claim 28 recites the limitation “the rubberized pulley” in line 2. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a rubberized pulley” in claim 28 or in any claim from which claim 28 depends. This makes the claim indefinite, as it is unclear what rubberized pulley the claim is referring. Similarly, claim 28 recites the limitation “return rollers freely rotatable around its axis” in line 3. As it is written, it is unclear if this is referring to one of the controlled axes in line 4 of claim 24, an axis associated with the constraint element integral with the support of the rubberized pulley in line 2, or a different axis associated exclusively with the return rollers. This makes the claim indefinite, as it is unclear what axis the claim is referring. The examiner is interpreting the claim to mean an axis associated exclusively with the return rollers. Similarly, claim 28 recites the limitation “the elongated element” in line 7. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “an elongated element” in claim 28 or in any claim from which claim 28 depends. This makes the claim indefinite, as it is unclear what elongated element the claim is referring.
Claim 32 recites the limitation “inserting into an “L” pipe so as to be free to rotate while maintaining the air tightness” in lines 4-5. As it is written, it is unclear whether this is meant to be interpreted as “so that the pipe may be free to rotate” or “so that the tubular portion integral with the driven wheel may be free to rotate.” This makes the claim indefinite, as it is unclear how the claim language is meant to be interpreted. The examiner is interpreting the claim to mean “so that the pipe may be free to rotate”.
Claim 35 recites the limitation “the crosspiece is included in the portal" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a portal in claim 35, or in any claim from which claim 35 depends. This makes the claim indefinite, as it is unclear what portal the claim is referring.
Claim 38 recites the limitation “the second crosspiece being supported by the crosspiece” in line 3. As it is written, it is unclear if the crosspiece of line 3 is meant to be “the crosspiece” in line 2, or the second crosspiece in line 2. This makes the claim indefinite, as it is unclear what crosspiece the claim is referring. Likewise, claim 39, which depends from claim 38, is also indefinite by virtue of its dependency.
Claim 40 recites the limitation “the second crosspiece being supported by the crosspiece” in line 3. As it is written, it is unclear if the crosspiece of line 3 is meant to be “the crosspiece” in line 2, or the second crosspiece in line 2. This makes the claim indefinite, as it is unclear what crosspiece the claim is referring.
Claim 41 recites the limitation “the gate movement motor” in line 41. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a gate movement motor in claim 41, or in any claim from which claim 41 depends. This makes the claim indefinite, as it is unclear what gate movement motor the claim is referring. Similarly, as it is written, it is unclear from the claim language what is meant by “the gate movement motor” in line 6, “gate movement motor” does not have any special meaning in the art, and the specification does not clarify what is meant by “gate movement motor”. This makes the claim indefinite, as it is unclear how “the gate movement motor” is meant to be interpreted. 
Claim 42 recites the limitation “the vacuum conduit” in line 2. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a vacuum conduit in claim 42, or in any claim from which claim 42 depends. This makes the claim indefinite, as it is unclear what vacuum conduit the claim is referring. Similarly, as it is written, it is unclear from the claim language what is meant by “the vacuum conduit” in line 2, “vacuum conduit” does not have any special meaning in the art, and the specification does not clarify what is meant by “vacuum conduit”. This makes the claim indefinite, as it is unclear how “the vacuum conduit” is meant to be interpreted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 29, 42-43, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ponomarev US 20150239020 A1 (“Ponomarev”) in combination with Stubbs et al. US 20170080566 A1 (“Stubbs”).
	Regarding Claim 24. Ponomarev teaches an apparatus for cleaning surfaces industrial plants of the type (a cleaning assembly utilized for cleaning one or more surfaces of one or more objects, such as during fabrication, assembly and/or maintenance of the object [paragraph 29]), comprising:
	suction members operable for sucking powders (debris/particles) and working fragments within a working volume in which an industrial processing plant is installed (a robotic assembly with a robotic arm at numeral 38 of FIG. 2, at least one vacuum at numeral 24 mounted to an end adaptor at 36 [paragraph 42]. The cleaning medium is designed to remove particles of debris [paragraph 41]. FIGS. 14 and 15 show one or more three-dimensional cleaning zones [paragraph 109]); and 
	an anthropomorphic robotic arm with at least three controlled axes provided with a working head comprising a manifold on which a suction mouth (vacuum inlet) is installed, connected through the manifold and a duct suction to vacuum creating organs (Each of the at least 3 links shown in FIG. 3 (38, 110, and the unlabeled crossbar at the top of the robotic arm) has a controlled axis. Additionally, the objects to be cleaned may include complex three-dimensional objects and/or large two-dimensional objects [paragraph 29], indicating three-dimensional movement for the robot which would require the robot to be capable of movement in three directions (axes). The vacuum may be fluidly coupled to the vacuum supply line at 52 (a vacuum hose) to provide vacuum suctioning within the vacuum chamber [paragraph 73]. The corresponding vacuum airflow may be directed to the vacuum source at 48 through one or more vacuum inlet manifolds at 122. The vacuum inlet manifold (suction mouth) may be located inside the vacuum chamber at 98 (vacuum organs) while the cleaning head is shown in detail in FIG. 4, where a set of walls at 102 define a chamber that reads on a manifold that also forms a mouth for suction, with the supply line at 52, which connects to the vacuum chamber); 
	wherein the robotic arm is controlled by a control unit, the working head comprising means operable for moving the suction mouth away from and close to an end of the robotic arm (The cleaning head may be mounted on a telescopic boom assembly configured to automatically move and position the cleaning head with respect to the surface to be cleaned within the confined space. The telescopic boom assembly allows the cleaning head to be moved to and from the base of the robotic arm by extending and/or retracting the telescopic arm [paragraph 125]. Control of cleaning medium 26 from the cleaning medium source 44 (FIG. 1) may be preprogrammed, for example, into the movable assembly at 112 of FIG. 1 [paragraph 72]).
	Ponomarev does not teach:
	wherein the robotic arm is controlled by a control unit through self-learning.
	However, Stubbs teaches:
	wherein the robotic arm is controlled by a control unit through self-learning (A manipulation management module may implement machine learning algorithms to analyze the manipulation data and generate a global manipulation profile [paragraph 39]. In one example, a robot with a suction device that can learn that the item to be worked on may have a flat surface and that applying a suction force to the flat surface [paragraph 16]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the robotic arm is controlled by a control unit through self-learning as taught by Stubbs so as to allow the robot to use machine learning to adjust its behavior in response to the surfaces of objects to be cleaned. 
	Regarding Claim 29. Ponomarev in combination with Stubbs teaches the apparatus for cleaning industrial plants according to claim 24.
	Ponomarev also teaches:
	further comprising movable members for programmable movements operable to move the robotic arm in correspondence of useful volumes of different works (Control of the cleaning medium from the cleaning medium source 44 (FIG. 1) may be preprogrammed into the movable assembly at 112 of FIG. 1. This movable assembly can include the robotic arm at 38, the mounted movable joint at 110 located on an end of the arm [paragraph 42], and the cleaning head itself, wherein said movable assembly positions said cleaning head relative to said surface [Claim 7]. The cleaning medium is designed to remove particles of debris [paragraph 41]. FIGS. 14 and 15 show one or more three-dimensional cleaning zones [paragraph 109]).
	Regarding Claim 42. Ponomarev in combination with Stubbs teaches the apparatus for cleaning industrial plants according to claim 24.
	Ponomarev also teaches:
	wherein the vacuum conduit is associated a vacuum level sensor (The robotic arm may inspect the surface at numeral 16, and may use ultrasonic devices to generate and detect the surface and/or plate waves on the surface at 16 [paragraph 63, FIG. 7]).
	Regarding Claim 43. Ponomarev in combination with Stubbs teaches the apparatus for cleaning industrial plants according to claim 24.
	Ponomarev does not teach:
	wherein the working head is associated with a viewing sensor.
	However, Stubbs teaches:
	wherein the working head is associated with a viewing sensor (A robotic arm is shown in FIG. 2, with multiple sensors at 216. These can include different types of sensors, but one suggested by Stubbs is a two-dimensional camera, depth sensors, time of flight sensing, or similar suitable optical technology [paragraph 29]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the working head is associated with a viewing sensor as taught by Stubbs so as to allow the robot to visually inspect the surface to be cleaned in addition or instead of using ultrasonic sensors.
	Regarding Claim 44. Ponomarev in combination with Stubbs teaches the apparatus for cleaning industrial plants according to claim 24.
	Ponomarev also teaches:
	wherein the working head is associated with a temperature sensor (Ponomarev teaches that the temperature and/or the pressure of the cleaning medium may be regulated, adjusted and/or otherwise controlled to correspond to a given cleaning operation [paragraph 72], meaning that a temperature regulator/sensor is associated with the cleaning medium of the vacuum head via an inherent sensor).
	Regarding Claim 45. Ponomarev in combination with Stubbs teaches the apparatus for cleaning industrial plants according to claim 24.
	Ponomarev does not teach:
	wherein the working head is associated with a force sensor.
	However, Stubbs teaches:
	wherein the working head is associated with a force sensor (The sensors associated with the robot can include force sensors, pressure sensors, or touch sensors [Claim 8]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the working head is associated with a force sensor so as to inspect surfaces to be cleaned and prevent force or pressure damage to the surface.
	Regarding Claim 46. Ponomarev in combination with Stubbs teaches the apparatus for cleaning industrial plants according to claim 24.
	Ponomarev also teaches:
	wherein the working head is associated with a compressed air blowing nozzle operable for blowing compressed air towards the surfaces to be cleaned (A cleaning medium such as pressurized air may be used [paragraph 37], delivered by the supply line at numeral 46 of FIG. 5 [paragraph 46], to the cleaning medium dispenser at 22 of FIG.5, which may include a nozzle configured to discharge the cleaning medium directly on the surface of the object to be cleaned [paragraph 64]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ponomarev US 20150239020 A1 (“Ponomarev”) in combination with Stubbs et al. US 20170080566 A1 (“Stubbs”) as applied to claim 24 above, and further in view of O'Quinn, JR US 20130037057 A1 (“O’Quinn”) and Hartley US 20130269150 A1 (“Hartley”).
	Regarding Claim 25. Ponomarev in combination with Stubbs teaches the apparatus for cleaning industrial plants according to claim 24.
	Ponomarev does not teach:
	wherein the working head comprises a rotating pulley that takes the motion from the last actuation of the robotic arm and operates by contacting a manifold that can slide within a dinghy connected to the non-rotating part of the end of the robotic arm.
	However, as best can be understood, O’Quinn teaches:
	wherein the working head comprises a rotating pulley that takes the motion from the last actuation of the robotic arm and operates by contacting a manifold that can slide within a dinghy connected to the non-rotating part of the end of the robotic arm (FIG. 1 shows a cleaning system in which a feed line is shown at 44 connecting to a nozzle at the end of an arm. The modular nature of the cleaner at 32 allows portions of the system 30 to be assembled external to the container 10 and inserted into the container 10 via the entry 12 using suitable devices such as hoists or pulleys [paragraph 16], meaning that the cleaning mechanism can be driven by a pulley or similar device. Since the nozzle is located at the end of the robotic arm, as shown in FIG. 1, any driving force on any of the actuators will result in the driving of the nozzle/manifold).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the working head comprises a rotating pulley that takes the motion from the last actuation of the robotic arm and operates by contacting a manifold that can slide within a dinghy connected to the non-rotating part of the end of the robotic arm as taught by O’Quinn so as to allow the system to keep the vacuum hose connected to the actuator to ensure that the hose stays close to the suction nozzle without falling off of the robot, but does not block the suction mouth. 
	Ponomarev in combination with O’Quinn also does not teach:
	the manifold is driven by the pulley.
	However, Hartley teaches:
	the manifold is driven by the pulley (A vacuum hose handling system with a movement base at 102 relative to a collection vessel with a drive mechanism, which could be a pulley system [paragraph 31]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with the manifold is driven by the pulley as taught by Hartley so as to allow the manifold to be driven by the same force that drives the pulley, thereby reducing the number of motors and moving parts needed for the system. 
	Regarding Claim 26. Ponomarev in combination with Stubbs, O’Quinn, and Hartley teaches the apparatus for cleaning industrial plants according to claim 25.
	Ponomerav also teaches:
	Wherein the manifold is maintained in a straight configuration by a telescopic tube connected to the dinghy (The cleaning head may be mounted to a telescopic boom assembly shown in FIG. 17. The assembly is shown keeping the supply inlet straight in FIG. 17, specifically at numeral 154, where the arm is shown keeping the inlet straight. Keeping the supply line straight would, by necessity, also include keeping the vacuum inlet manifold at 122 of FIG. 5).
	Ponomarev does not teach:
	wherein the manifold is flexible and of the corrugated type.
	However, Hartley teaches:
	wherein the manifold is flexible and of the corrugated type (The connection hose may have a flexible accordion-like structural configuration to facilitate movement thereof and/or connection to a vacuum hose [paragraph 55]. Accordion-like meaning having corrugations allowing the inlet to expand and contract).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the manifold is flexible and of the corrugated type as taught by Hartley so as to facilitate movement thereof and/or flexible connection to the vacuum hose. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ponomarev US 20150239020 A1 (“Ponomarev”) in combination with Stubbs et al. US 20170080566 A1 (“Stubbs”), O'Quinn, JR US 20130037057 A1 (“O’Quinn”), and Hartley US 20130269150 A1 (“Hartley”) as applied to claim 26 above, and further in view of Huckfeldt et al. US 20150102967 A1 (“Huckfeldt”).
	Regarding Claim 27. Ponomarev in combination with Stubbs, O’Quinn, and Hartley teaches the apparatus for cleaning industrial plants according to claim 26.
	Ponomarev also teaches:
	wherein the telescopic tube is operable to constitute a thrust element of the suction mouth to reduce the stress exerted by the arm and therefore of the head of the robotic arm to remove the suction mouth (An actuator may automatically adjust the position of the cleaning head by extending and/or retracting the telescopic arm [paragraph 125]. The cleaning head may be automatically or semi-automatically positioned in relatively close proximity to the surface of the object to be cleaned, for example by actuating the telescopic arm and/or the end effector [paragraph 126]. This actuation reduces the stress on the robotic arm itself by allowing the operation of moving the cleaning head closer to the object to be cleaned to be handled in part by the telescopic member).
	Ponomarev does not teach:
	The telescopic tube is a linear cylinder actuated by compressed air.
	However, Huckfeldt teaches:
	The telescopic tube is a linear cylinder actuated by compressed air (A telescopic tube which can be elliptic or circular [paragraph 36], described as a telescopic cylinder in paragraph 57. The telescopic cylinder is operated by compressed air [paragraph 86]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with the telescopic tube is a linear cylinder actuated by compressed air as taught by Huckfeldt, in part because it is an obvious engineering choice, and also so that the tube can enjoy the structural rigidness of a cylindrical design (thereby more resistant to bending as a result of gravity than if it were a rectangular tube), and using air to actuate the telescopic cylindrical arm pneumatically would be an obvious engineering choice. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ponomarev US 20150239020 A1 (“Ponomarev”) in combination with Stubbs et al. US 20170080566 A1 (“Stubbs”), O'Quinn, JR US 20130037057 A1 (“O’Quinn”), Hartley US 20130269150 A1 (“Hartley”), and Huckfeldt et al. US 20150102967 A1 (“Huckfeldt”) as applied to claim 27 above, and further in view of Becker et al. US 4527505 A (“Becker”).
	Regarding Claim 28. Ponomarev in combination with Stubbs, O’Quinn, Hartley, and Huckfeldt teaches the apparatus for cleaning industrial plants according to claim 27.
	Ponomarev also teaches:
	A telescopic tube that extends and retracts a suction mouth along an elongated direction (An actuator may automatically adjust the position of the cleaning head by extending and/or retracting the telescopic arm [paragraph 125]. The cleaning head may be automatically or semi-automatically positioned in relatively close proximity to the surface of the object to be cleaned, for example by actuating the telescopic arm and/or the end effector [paragraph 126]).
	Ponomarev does not teach:
	further comprising a constraint element integral with the support of the rubberized pulley, which has return rollers freely rotatable around its axis, through which the flexible manifold flows to be deviated with respect to the direction of displacement along which it is guided by the telescopic tube so that as the pulley rotates in the direction useful for retracting the suction mouth bringing it closer to itself, the portion of the flexible manifold that moves away from the pulley from the opposite side is deflected by the return rollers towards the elongated element preventing it from creating an obstruction posterior to the elongation direction of the suction mouth.
	However, as best can be understood, Becker teaches:
	further comprising a constraint element integral with the support of the rubberized pulley, which has return rollers freely rotatable around its axis, through which the flexible manifold flows to be deviated with respect to the direction of displacement along which it is guided (FIG. 1 shows a tubing at numeral 3 that travels over a pulley at numeral 10. The tubing is filled with liquid, and a conveying element at 1 and 2 rotates about their axes at 5 and 6, which contain can contain freely rotatable rollers at numeral 8 that can rotate around the axis of the element at 2 [Column 5, lines 40-55]. FIG. 2 shows how these roller elements constrain the tube and restrict how much fluid can pass through the tube at a given time. The surface of the rollers can be coated with elastomeric material [Claim 8], such as rubber [Claim 9]) so that as the pulley rotates in the direction useful, the portion of the flexible manifold that moves away from the pulley from the opposite side is deflected by the return rollers towards the elongated element preventing it from creating an obstruction posterior (One objective of this device is to form a pressure-tight seal and thus prevents an undesired counterflow of liquid to the pressure of the liquid column [Column 2, lines 37-40]. At the same time, a gap is formed between the rollers at numeral 8 of the second roller element 2 and the first roller element 1. The rollers 8 rotate merely as a result of the contact produced between the rollers and the moving tubing 3 and the first element 1, so that practically no friction is generated between the tubing 3 and the conveying element 2 which has a different speed [Column 6, lines 3-22]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with further comprising a constraint element integral with the support of the rubberized pulley, which has return rollers freely rotatable around its axis, through which the flexible manifold flows to be deviated with respect to the direction of displacement along which it is guided by the telescopic tube so that as the pulley rotates in the direction useful for retracting the suction mouth bringing it closer to itself, the portion of the flexible manifold that moves away from the pulley from the opposite side is deflected by the return rollers towards the elongated element preventing it from creating an obstruction posterior to the elongation direction of the suction mouth as taught by Becker so as to prevent friction from restricting or obstructing the movement of the manifold.
 
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ponomarev US 20150239020 A1 (“Ponomarev”) in combination with Stubbs et al. US 20170080566 A1 (“Stubbs”) as applied to claim 24 above, and further in view of Hozumi et al. US 20100205770 A1 (“Hozumi”).
	Regarding Claim 30. Ponomarev in combination with Stubbs teaches the apparatus for cleaning industrial plants according to claim 29.
	Ponomarev also teaches:
	The apparatus is a robotic arm (a cleaning device mounted on a robotic arm [paragraph 42]).
	Ponomarev does not teach:
	wherein the programmable movement members comprise at least one oscillation assembly for the apparatus, the oscillation assembly comprising at least one elongated tubular element supporting at one end of the apparatus, and a fulcrum assembly integral with the other end of the elongated tubular element.
	However, Hozumi teaches:
	wherein the programmable movement members comprise at least one oscillation assembly for the apparatus, the oscillation assembly comprising at least one elongated tubular element supporting at one end of the apparatus, and a fulcrum assembly integral with the other end of the elongated tubular element (The suction hose and nozzle can be bent using a low-center-of-gravity support member as a fulcrum, causing the suction nozzle to oscillate in a desired direction [paragraph 75]. FIGS. 1-3 show a suction hose at 12 which acts as an elongated tubular element supported at one end of the apparatus connected to the suction unit at numeral 17, with a suction pump as a suction source [paragraph 56], wherein the fulcrum is on the opposite end of the tubular element [paragraph 57, FIG. 2]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the programmable movement members comprise at least one oscillation assembly for the apparatus, the oscillation assembly comprising at least one elongated tubular element supporting at one end of the apparatus, and a fulcrum assembly integral with the other end of the elongated tubular element as taught by Hozumi so as to reduce the possibility of bending or kinking in the hose as a result of the arm bending or to prevent the hose from extruding chaotically from the arm where it might get snagged by nearby obstacles. 
	Regarding Claim 31. Ponomarev in combination with Stubbs and Hozumi teaches the apparatus for cleaning industrial plants according to claim 30.
	Ponomarev also teaches:
	Wherein the flexible pipe passes through the elongated tubular element and is connected with vacuum-creating members (A supply line at numeral 82, FIG. 1 is shown to include a cleaning medium supply line and a vacuum supply line at 46 and 52 [paragraph 43]. These lines are shown to be connected to a cleaning medium source at 44 and a vacuum source at 48, and must be flexible in order for line 82 to be able to be flexible, as shown in FIG. 1. FIG. 5 shows one end of the line at 46 as a tube containing a cleaning medium at 26).
	Ponomarev does not teach:
	wherein the suction mouth is connected to a flexible pipe and through the fulcrum assembly.
	However, Hozumi teaches:
	wherein the suction mouth is connected to a flexible pipe and through the fulcrum assembly (The suction hose at 12 has a configuration to be flexibly deformed and the other end of the hose is connected to a suction unit at 17 [FIG. 1, paragraph 56]. The suction nozzle at 11 is connected to the suction hose [paragraph 55]. FIGS. 1-3 show a suction hose at 12 which acts as an elongated tubular element supported at one end of the apparatus connected to the suction unit at numeral 17, with a suction pump as a suction source [paragraph 56], wherein the fulcrum is on the opposite end of the tubular element [paragraph 57, FIG. 2]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the suction mouth is connected to a flexible pipe and through the fulcrum assembly as taught by Hozumi so as to ensure that the suction line of Ponomarev has a reduced possibility of bending or kinking in the hose as a result of the arm bending or to prevent the hose from extruding chaotically from the arm where it might get snagged by nearby obstacles. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ponomarev US 20150239020 A1 (“Ponomarev”) in combination with Stubbs et al. US 20170080566 A1 (“Stubbs”), and Hozumi et al. US 20100205770 A1 (“Hozumi”) as applied to claim 31 above, and further in view of OKE SIMON FORBES WO 9705421 A1 (“Forbes”).
	Regarding Claim 32. Ponomarev in combination with Stubbs and Hozumi teaches the apparatus for cleaning industrial plants according to claim 31.
	Ponomarev also teaches:
	wherein the flexible pipe internally passes from one end to the other the elongated tubular element by inserting itself into a tubular portion integral with the assembly (A supply line at numeral 82, FIG. 1 is shown to include a cleaning medium supply line and a vacuum supply line at 46 and 52 [paragraph 43]. These lines are shown to be connected to a cleaning medium source at 44 and a vacuum source at 48).
	Ponomarev does not teach:
	Wherein the flexible pipe passes into a portion integral with a wheel of the fulcrum assembly.
	However, Hozumi teaches:
	Wherein the flexible pipe passes into a portion integral with a wheel of the fulcrum assembly (the suction hose and nozzle can be bent using a low-center-of-gravity support member as a fulcrum, causing the suction nozzle to oscillate in a desired direction [paragraph 75]. FIGS. 1-3 show a suction hose at 12 which acts as an elongated tubular element supported at one end of the apparatus connected to the suction unit at numeral 17, with a suction pump as a suction source [paragraph 56], wherein the fulcrum is on the opposite end of the tubular element [paragraph 57, FIG. 2]. The low-center-of-gravity support member (fulcrum – paragraph 75) may be supported by a wheel [paragraph 24]. FIG. 7 shows a pair of wheels at 45 [paragraph 88], meaning that a second wheel can be included in this design in support of the fulcrum).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the flexible pipe passes into a portion integral with a wheel of the fulcrum assembly as taught by Hozumi so as to reduce friction on the flexible pipe as the robotic arm repositions.
	Ponomarev in combination with Hozumi does not teach:
	wherein the flexible pipe internally passes from one end of the other of the elongated tubular element by inserting itself into a tubular portion, the tubular portion to be free to rotate while maintaining the air tightness, the "L" pipe inserting as well with possibility of rotation and air tightness in a fixed suction duct, thus allowing the leak-free air passage through the assembly.
	However, Forbes teaches:
	wherein the flexible pipe internally passes from one end of the other of the elongated tubular element by inserting itself into a tubular portion, the tubular portion to be free to rotate while maintaining the air tightness, the "L" pipe inserting as well with possibility of rotation and air tightness in a fixed suction duct, thus allowing the leak-free air passage through the assembly (FIG. 1 (c) shows an arm with pipes, hoses, tubes, and cables visibly passing through an opening above the joint at numeral 5, which forms an “L” shape and is attached to a swivel at numeral 6 (not shown in FIG. 1C, but shown in FIG. 1A) and ducting, along with an elongated portion at numeral 2 [Page 5, lines 1-7]. The arms and connectors can be added to the angle joint to create additional overlapping arcuate surfaces thus allowing the joint angle to rotate while maintaining air sealing [Page 9, lines 13-21]. In order to minimize leakage, seals at numeral 47 can be positioned on the edges of the walls of the tube [Page 8, Lines 26-28]. FIG. 3 (b) shows the movement of a hood by pivoting about the axis P-P as shown, changing position by 90 degrees [Page 7, Lines 15-19]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the flexible pipe internally passes from one end of the other of the elongated tubular element by inserting itself into a tubular portion, the tubular portion to be free to rotate while maintaining the air tightness, the "L" pipe inserting as well with possibility of rotation and air tightness in a fixed suction duct, thus allowing the leak-free air passage through the assembly as taught by Forbes so as to allow the suction hose to maneuver with the robotic arm as it repositions. 
	Ponomarev in combination with Forbes also does not teach:
	The first and second wheels are driven wheels, and the second driven wheel is orthogonal to the first driven wheel.
	However, Becker teaches:
	The first and second wheels are driven wheels, and the second driven wheel is orthogonal to the first driven wheel (Two conveying elements in FIG. 1 at 5 and 6 as a pair of wheels (the embodiment shown in FIG. 1 is not the only arrangement of the wheels, and an arrangement with perpendicularly arranged wheels also exists, see below). The conveying elements are both rotated about their central axes and separately driven [Column 3, lines 47-49]. The conveying elements are arranged opposite one another for receiving the flexible, fluid-containing tube which passes perpendicularly to the axis of rotation of the conveying elements [Column 3, lines 40-49]. The second conveying element is preferably arranged perpendicularly to the first conveying element and at a distance from the latter, so that this roller is lifted perpendicularly to the first conveying element when a roller presses against the latter [Column 4, lines 56-61]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with the first and second wheels are driven wheels, and the second driven wheel is orthogonal to the first driven wheel as taught by Becker so as to assist the flexible pipe as it passes through the “L” pipe of Forbes, which would be difficult without the support of a first and second driven wheel arranged orthogonally.  

Claim 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ponomarev US 20150239020 A1 (“Ponomarev”) in combination with Stubbs et al. US 20170080566 A1 (“Stubbs”), and Hozumi et al. US 20100205770 A1 (“Hozumi”) as applied to claim 30 above, and further in view of BECKER et al. DE 10252812 A1 (“BECKER”).
	Regarding Claim 33. Ponomarev in combination with Stubbs and Hozumi teaches the apparatus for cleaning industrial plants according to claim 30.
	Ponomarev does not teach:
	further comprising a portal on which the oscillation assembly is mounted, the portal being operable for moving the oscillation assembly along the line of industrial machinery.
	However, BECKER teaches:
	further comprising a portal on which the oscillation assembly is mounted, the portal being operable for moving the oscillation assembly along the line of industrial machinery (The cleaning unit is shown to be moved in at least one embodiment by means of a portal which can be moved along two parallel guide rails for adjustment in a first direction and by moving the cleaning unit along a portal leg which runs transversely to the guide rails for adjusting the cleaning unit in a second direction substantially orthogonal to the first direction [FIG. 6, paragraph 103 (beginning with “Concerning the cleaning unit 206”)]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with further comprising a portal on which the oscillation assembly is mounted, the portal being operable for moving the oscillation assembly along the line of industrial machinery as taught by BECKER so as to allow the cleaning robot to move about the factory to places where cleaning is needed.
	Regarding Claim 34. Ponomarev in combination with Stubbs and Hozumi teaches the apparatus for cleaning industrial plants according to claim 30.
	Ponomarev does not teach:
	wherein the fulcrum assembly is associated with a crosspiece and arranged to rotate the elongated tubular element with respect to at least a vertical axis and a horizontal axis.
	However, BECKER teaches:
	wherein the fulcrum assembly is associated with a crosspiece and arranged to rotate the elongated tubular element with respect to at least a vertical axis and a horizontal axis (A mechanical cleaning of the doctor device can also be carried out in a corresponding manner 21 or relevant position and areas thereof. 4b) shows a corresponding example with one of the doctor devices 21 associated cleaning arrangement 100a, To 4b) is, for example, a guide track running in the transverse direction of the machine on a crossbar or on a crosswalk 160a provided to guide a holding base 162a serves on a multi-articulated arm 164a is pivotally articulated from arm members pivotable against each other, the one cleaning head 166a has, for example, in turn for high pressure cleaning or steam cleaning to be cleaned areas and areas [Paragraph 93, (beginning with “A mechanical cleaning of the doctor device”), Claim 35]. A guide track running in the transverse direction of the machine on a crossbar or on a crosswalk provided to guide a holding base serves on a multi-articulated arm pivotally articulated from arm members pivotable against each other [Paragraph 97 (beginning with “A mechanical cleaning of the doctor device”)]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the fulcrum assembly is associated with a crosspiece and arranged to rotate the elongated tubular element with respect to at least a vertical axis and a horizontal axis as taught by BECKER so as to allow the cleaning robot to hang above the worksite to reach areas that need to be cleaned for easy access to worksite areas that would be difficult to reach from the ground.
	Regarding Claim 35. Ponomarev in combination with Stubbs, Hozumi, and BECKER teaches the apparatus for cleaning industrial plants according to claim 34.
	Ponomarev does not teach:
	wherein the crosspiece is included in the portal.
	However, BECKER teaches:
	wherein the crosspiece is included in the portal (A guide track running in the transverse direction of the machine on a crossbar or on a crosswalk provided to guide a holding base serves on a multi-articulated arm pivotally articulated from arm members pivotable against each other [Paragraph 97 (beginning with “A mechanical cleaning of the doctor device”)]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the crosspiece is included in the portal as taught by BECKER so as to allow the crosspiece to move with the portal. 

Claims 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ponomarev US 20150239020 A1 (“Ponomarev”) in combination with Stubbs et al. US 20170080566 A1 (“Stubbs”), Hozumi et al. US 20100205770 A1 (“Hozumi”), and BECKER et al. DE 10252812 A1 (“BECKER”) as applied to claim 34 above, and further in view of Kumagi et al. US 20130145893 A1 (”Kumagi”).
	Regarding Claim 36. Ponomarev in combination with Stubbs, Hozumi, and BECKER teaches the apparatus for cleaning industrial plants according to claim 34.
	Ponomarev does not teach:
	wherein the crosspiece constitutes a support structure.
	However, BECKER teaches:
	wherein the crosspiece constitutes a support structure (A mechanical cleaning of the doctor device can also be carried out in a corresponding manner 21 or relevant position and areas thereof. 4b) shows a corresponding example with one of the doctor devices 21 associated cleaning arrangement 100a, To 4b) is, for example, a guide track running in the transverse direction of the machine on a crossbar or on a crosswalk 160a provided to guide a holding base 162a serves on a multi-articulated arm 164a is pivotally articulated from arm members pivotable against each other, the one cleaning head 166a has, for example, in turn for high pressure cleaning or steam cleaning to be cleaned areas and areas [Paragraph 93, (beginning with “A mechanical cleaning of the doctor device”), Claim 35]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the crosspiece constitutes a support structure as taught by BECKER so as to allow the cleaning robot to hang above the worksite to reach areas that need to be cleaned for easy access to worksite areas that would be difficult to reach from the ground.
	Ponomarev in combination with BECKER does not teach:
	The support structure is a fixed structure.
	However, Kumagi teaches:
	The support structure is a fixed structure (As shown in FIG. 3, the base mounting part 16 includes fixing members 21 for mounting and jack-members at 22 for fixing the base mounting part to the beams at 2 [paragraph 28]. The beams themselves are structural bodies for mounting, located above an operating area [paragraph 20]. The base mounting part 16 is installed so as to cross between the two beams [paragraph 21]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with the support structure is a fixed structure as taught by Kumagi so as to reduce the number of moving parts needed in operating the cleaning robot. 
	Regarding Claim 38. Ponomarev in combination with Stubbs, Hozumi, and BECKER teaches the apparatus for cleaning industrial plants according to claim 34.
	Ponomarev does not teach:
	further comprising a crosspiece that supports the oscillation assembly.
	However, BECKER teaches:
	further comprising a crosspiece that supports the oscillation assembly (A mechanical cleaning of the doctor device can also be carried out in a corresponding manner 21 or relevant position and areas thereof. 4b) shows a corresponding example with one of the doctor devices 21 associated cleaning arrangement 100a, To 4b) is, for example, a guide track running in the transverse direction of the machine on a crossbar or on a crosswalk 160a provided to guide a holding base 162a serves on a multi-articulated arm 164a is pivotally articulated from arm members pivotable against each other, the one cleaning head 166a has, for example, in turn for high pressure cleaning or steam cleaning to be cleaned areas and areas [Paragraph 93, (beginning with “A mechanical cleaning of the doctor device”), Claim 35]. A guide track running in the transverse direction of the machine on a crossbar or on a crosswalk provided to guide a holding base serves on a multi-articulated arm pivotally articulated from arm members pivotable against each other [Paragraph 97 (beginning with “A mechanical cleaning of the doctor device”)]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with further comprising a crosspiece that supports the oscillation assembly as taught by BECKER so as to allow the cleaning robot to hang above the worksite to reach areas that need to be cleaned for easy access to worksite areas that would be difficult to reach from the ground.
	Ponomarev also does not teach:
	further comprising a second crosspiece that in the proximity of its own end is associated with the oscillation assembly, the second crosspiece being supported by the crosspiece in rotary mode with respect to a vertical axis by means of a rotational support assembly. 
	However, Kumagi teaches:
	further comprising a second crosspiece that in the proximity of its own end is associated with the oscillation assembly, the second crosspiece being supported by the crosspiece in rotary mode with respect to a vertical axis by means of a rotational support assembly (A ceiling mounted Selective Compliance Assembly Robot Arm (“SCARA”), shown in FIG. 1 to include a first arm at 11. This arm is attached to a base at 10, and a second arm at 12 is connected to the first arm via a second shaft at 15 [paragraph 17], wherein the second arm can pivotally move (oscillate) around the second articulated shaft as a center of pivotal movement in a horizontal plane. This second arm acts as an oscillation assembly located in proximity of the end of the second crosspiece. The base is mounted on a base mounting part at 16, which is mounted on an undersurface of the base at 10 [paragraph 19]. The base mounting part is a plate-like member for placing the base on two beams at numeral 2. FIG. 4 shows how the plate at 16 can be supported by two beams can be arranged so that the arm can rotate independently of the support beams. This arm beam at 11 reads on a second crosspiece, as while it is supported by two beams (a pair of crosspieces that act like the crosspiece of BECKER), the arm beam at 11 can rotate with respect to a vertical axis by means of a rotational support assembly). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with further comprising a second crosspiece that in the proximity of its own end is associated with the oscillation assembly, the second crosspiece being supported by the crosspiece in rotary mode with respect to a vertical axis by means of a rotational support assembly as taught by Kumagi so as to improve the rotational range and maneuverability of the vacuum robot so as to reach areas of the workplace that need to be cleaned. 
	Regarding Claim 39. Ponomarev in combination with Stubbs, Hozumi, BECKER, and Kumagi teaches the apparatus for cleaning industrial plants according to claim 38.
	Ponomarev does not teach:
	wherein the crosspiece constitutes a support structure.
	However, BECKER teaches:
	wherein the crosspiece constitutes a support structure (A mechanical cleaning of the doctor device can also be carried out in a corresponding manner 21 or relevant position and areas thereof. 4b) shows a corresponding example with one of the doctor devices 21 associated cleaning arrangement 100a, To 4b) is, for example, a guide track running in the transverse direction of the machine on a crossbar or on a crosswalk 160a provided to guide a holding base 162a serves on a multi-articulated arm 164a is pivotally articulated from arm members pivotable against each other, the one cleaning head 166a has, for example, in turn for high pressure cleaning or steam cleaning to be cleaned areas and areas [Paragraph 93, (beginning with “A mechanical cleaning of the doctor device”), Claim 35]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the crosspiece constitutes a support structure as taught by BECKER so as to allow the cleaning robot to hang above the worksite to reach areas that need to be cleaned for easy access to worksite areas that would be difficult to reach from the ground.
	Ponomarev in combination with BECKER does not teach:
	The support structure is a fixed structure.
	However, Kumagi teaches:
	The support structure is a fixed structure (As shown in FIG. 3, the base mounting part 16 includes fixing members 21 for mounting and jack-members at 22 for fixing the base mounting part to the beams at 2 [paragraph 28]. The beams themselves are structural bodies for mounting, located above an operating area [paragraph 20]. The base mounting part 16 is installed so as to cross between the two beams [paragraph 21]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with the support structure is a fixed structure as taught by Kumagi so as to reduce the number of moving parts needed in operating the cleaning robot. 
	Regarding Claim 40. Ponomarev in combination with Stubbs, Hozumi, BECKER, and Kumagi teaches the apparatus for cleaning industrial plants according to claim 38.
	Ponomarev does not teach:
	wherein the portal comprises a crosspiece that supports the oscillation assembly. 
	However, BECKER teaches:
	wherein the portal comprises a crosspiece that supports the oscillation assembly (A mechanical cleaning of the doctor device can also be carried out in a corresponding manner 21 or relevant position and areas thereof. 4b) shows a corresponding example with one of the doctor devices 21 associated cleaning arrangement 100a, To 4b) is, for example, a guide track running in the transverse direction of the machine on a crossbar or on a crosswalk 160a provided to guide a holding base 162a serves on a multi-articulated arm 164a is pivotally articulated from arm members pivotable against each other, the one cleaning head 166a has, for example, in turn for high pressure cleaning or steam cleaning to be cleaned areas and areas [Paragraph 93, (beginning with “A mechanical cleaning of the doctor device”), Claim 35]. A guide track running in the transverse direction of the machine on a crossbar or on a crosswalk provided to guide a holding base serves on a multi-articulated arm pivotally articulated from arm members pivotable against each other [Paragraph 97 (beginning with “A mechanical cleaning of the doctor device”)]). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the portal comprises a crosspiece that supports the oscillation assembly as taught by BECKER so as to allow the cleaning robot to hang above the worksite to reach areas that need to be cleaned for easy access to worksite areas that would be difficult to reach from the ground.
	Ponomarev also does not teach:
	a second crosspiece which, in the proximity of its ends, is associated with the oscillation assembly, the second crosspiece being supported in a central area by the crosspiece in rotary mode with respect to a vertical axis by means of a rotational support assembly.
	However, Kumagi teaches:
	a second crosspiece which, in the proximity of its ends, is associated with the oscillation assembly, the second crosspiece being supported in a central area by the crosspiece in rotary mode with respect to a vertical axis by means of a rotational support assembly (A ceiling mounted Selective Compliance Assembly Robot Arm (“SCARA”), shown in FIG. 1 to include a first arm at 11. This arm is attached to a base at 10, and a second arm at 12 is connected to the first arm via a second shaft at 15 [paragraph 17], wherein the second arm can pivotally move (oscillate) around the second articulated shaft as a center of pivotal movement in a horizontal plane. This second arm acts as an oscillation assembly located in proximity of the end of the second crosspiece. The base is mounted on a base mounting part at 16, which is mounted on an undersurface of the base at 10 [paragraph 19]. The base mounting part is a plate-like member for placing the base on two beams at numeral 2. FIG. 4 shows how the plate at 16 can be supported by two beams can be arranged so that the arm can rotate independently of the support beams. This arm beam at 11 reads on a second crosspiece, as while it is supported by two beams (a pair of crosspieces that act like the crosspiece of BECKER), the arm beam at 11 can rotate with respect to a vertical axis by means of a rotational support assembly).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with a second crosspiece which, in the proximity of its ends, is associated with the oscillation assembly, the second crosspiece being supported in a central area by the crosspiece in rotary mode with respect to a vertical axis by means of a rotational support assembly as taught by Kumagi so as to improve the rotational range and maneuverability of the vacuum robot so as to reach areas of the workplace that need to be cleaned. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ponomarev US 20150239020 A1 (“Ponomarev”) in combination with Stubbs et al. US 20170080566 A1 (“Stubbs”), Hozumi et al. US 20100205770 A1 (“Hozumi”), and BECKER et al. DE 10252812 A1 (“BECKER”) as applied to claim 34 above, and further in view of Jones US 4996753 A (“Jones”).
	Regarding Claim 37. Ponomarev in combination with Stubbs, Hozumi, and BECKER teaches the apparatus for cleaning industrial plants according to claim 34.
	Ponomarev also teaches:
	wherein the suction mouth is removably associated with the manifold, wherein the suction mouths are end effectors (The detachable arrangement of the cleaning head may facilitate mounting of any one of a variety of different cleaning heads to correspond with a given cleaning application [paragraph 48]. In one example, the cleaning head may be removable attached from the movable assembly with a quick release mechanism [paragraph 48]. The holding fixture 114 may be attached (e.g., removably attached) to the cleaning head 32 and/or end effector 36 [paragraph 57]). 
	Ponomarev does not teach:
	the apparatus comprising a storage station of the end effectors provided with housing seats for the end effectors, so that by means of movements of the robotic arm the end effector associated with the manifold is deposited in a respective housing of the storage station and replaced with a different end effector present in the storage station.
	However, Jones teaches:
	the apparatus comprising a storage station of the end effectors provided with housing seats for the end effectors, so that by means of movements of the robotic arm the end effector associated with the manifold is deposited in a respective housing of the storage station and replaced with a different end effector present in the storage station (A robot end effector exchange system, in which a movable robot arm and end effector include a means for connecting to one another, the connecting means operable to a first condition for detaching the robot arm from the end effector, and a second condition for attaching the end effector to the arm [Claim 1]. The robot can automatically interchange desired tools from an array of tools rapidly, without the need for human intervention [Column 1, lines 10-24]. Additionally, Jones teaches a robot end effector storage and retrieval apparatus for use with a movable robot arm releasable connected to the end effector [Claim 12], in which the frame is configured to receive the end effector in a predetermined orientation, restraining the end effector when it is to be detached and not in use [Claims 12-13]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with the apparatus comprising a storage station of the end effectors provided with housing seats for the end effectors, so that by means of movements of the robotic arm the end effector associated with the manifold is deposited in a respective housing of the storage station and replaced with a different end effector present in the storage station as taught by Jones so as to allow the robot to rapidly exchange suction mouths without the need for human involvement. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ponomarev US 20150239020 A1 (“Ponomarev”) in combination with Stubbs et al. US 20170080566 A1 (“Stubbs”), Hozumi et al. US 20100205770 A1 (“Hozumi”), and BECKER et al. DE 10252812 A1 (“BECKER”) as applied to claim 33 above, and further in view of Mao et al. US 20160289665 A1 and OKE SIMON FORBES WO 9705421 A1 (“Forbes”).
	Regarding Claim 41. Ponomarev in combination with Stubbs, Hozumi, and BECKER teaches the apparatus for cleaning industrial plants according to claim 33.
	Ponomarev does not teach:
	wherein the portal is provided with a motor and respective transmission means for moving the portal longitudinally along the line.
	However, Mao teaches:
	wherein the portal is provided with a motor and respective transmission means for moving the portal longitudinally along the line (A guide rail or a slide track on a portal frame, wherein the sliding block is designed at a motor bracket corresponding to the guide rail so that the sliding block can move along the guide rail, but is limited to slide in the guide rail [paragraph 70]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with wherein the portal is provided with a motor and respective transmission means for moving the portal longitudinally along the line as taught by Ponomarev so as to ensure that the robot can move along the guiderails of the portal without human intervention. 
	Ponomarev also does not teach:
	the fulcrum assembly is provided with first and second rotation means arranged to transmit the rotary motion with respect to two rotation axes orthogonal to each other to the oscillation assembly.
	However, Forbes teaches: 
	the fulcrum assembly is provided with first and second rotation means arranged to transmit the rotary motion with respect to two rotation axes orthogonal to each other to the oscillation assembly (FIGS. 1(a)-(c) show a robotic arm that can be suspended from a ceiling, wherein the arm has a rotational joint at numeral 6 and a second rotational joint at numeral 5. The two joints are shown to rotate along orthogonal axes).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with the fulcrum assembly is provided with first and second rotation means arranged to transmit the rotary motion with respect to two rotation axes orthogonal to each other to the oscillation assembly so as to allow the vacuum robot to maneuver along multiple axes in order to clean the work space, including axes that are orthogonal to one another so as to expand the range of movements the robot can make. 
	Ponomarev also does not teach:
	the control unit of the apparatus being programmable to control the actuation of the gate movement motor and of the first and second rotation means so as to move the robotic arm in correspondence with useful volumes of different jobs such to cover the entire volume to be cleaned.
	However, BECKER teaches:
	the control unit of the apparatus being programmable to control the actuation of the gate movement motor and of the first and second rotation means so as to move the robotic arm in correspondence with useful volumes of different jobs such to cover the entire volume to be cleaned (A control unit is preferably designed to control the cleaning arrangement on the basis of detection results and sensor management, and with regard to adjusting movements of the cleaning unit or the holding base or the function arm can be controlled by the control unit which can be programmed with a cleaning program [paragraphs 33-34, beginning with “the cleaning arrangement can via a control unit…” and “the cleaning arrangement can advantageously have a sensor…”]. FIG. 27 also shows a set of swivel joints such as 148 or 150 for maneuvering the robot [paragraph 95, beginning with “In order to protect neighboring assemblies”]. This allows the robot to move about the work space where necessary).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ponomarev with the control unit of the apparatus being programmable to control the actuation of the gate movement motor and of the first and second rotation means so as to move the robotic arm in correspondence with useful volumes of different jobs such to cover the entire volume to be cleaned as taught by BECKER so as to allow a control device such as a programmable processor to control the robot’s movements, in part because such a controller is common in the art, and also so as to allow the robot’s movements to be programmable so as to suit the needs of an operator or programmer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664